United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 99-2035
                                    ___________

Kenneth E. Risinger,                  *
                                      *
                   Appellant,         * Appeal from the United States
                                      * District Court for the Western
      v.                              * District of Arkansas.
                                      *
Kenneth S. Apfel, Commissioner of     *      [UNPUBLISHED]
Social Security Administration,       *
                                      *
                   Appellee.          *
                                 ___________

                              Submitted: April 3, 2000

                                   Filed: April 4, 2000
                                    ___________

Before LOKEN, FAGG, and HANSEN, Circuit Judges.
                           ___________

PER CURIAM.

      In this action seeking review of the Social Security Commissioner's final decision
to deny Kenneth E. Risinger's applications for benefits, Risinger filed his notice of
appeal more than sixty days after the district court entered judgment in favor of the
Commissioner. We therefore lack jurisdiction over Risinger's appeal. See Fed. R.
App. P.4(a)(1)(B); 26; Burgs v. Johnson County, Iowa, 79 F.3d 701, 702 (8th Cir.
1996) (per curiam) (timely notice of appeal is mandatory and jurisdictional).
Accordingly, the appeal is dismissed.
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                               2–